DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6 and 9-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art of record fails to teach, disclose or render obvious a plurality of elongate bodies, “wherein the plurality of elongate bodies, including their respective base portions, are independent separable non-aggregated bodies, wherein the balloon is a thin film comprising a plurality of holes in the outer surface of the balloon which do not penetrate fully through the thin film to communicate with the interior of the balloon, the plurality of holes being spaced apart from one another and forming different angles relative to the outer surface of the balloon, wherein each elongate body proximal portion of the plurality of elongate body proximal portions extends into one hole of the plurality of holes in the outer surface of the balloon toward the interior of the balloon, and has an elongate shape corresponding to an elongate shape of the one hole, wherein, at the outer surface, there are no extending proximal portions of bodies being crystals of a water-isoluble drug that do not extend into one hole of the plurality of holes, in addition to other limitations.	Regarding claim 10, the prior art of record fails to teach, disclose or render obvious “each elongate body possessing a base portion; and the volatilizing of the organic solvent causing growth of the crystals of the water- insoluble drug into the holes on the outer surface of the balloon to form a plurality of elongate body proximal portions on each elongate body, each elongate body proximal portion of the plurality of elongate body proximal portions on each elongate body continuously extending from the base portion of each elongate body into one hole of the plurality of holes in the at the outer surface, there are no extending proximal portions of bodies being crystals of a water-insoluble drug that do not extend into one hole of the plurality of holes.” In addition to other limitations. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pp.13-14 of the response, filed 12/06/2021, with respect to the 103 rejection of claims 1-4, 6, 9-10 and 12-20 have been fully considered and are persuasive.  The rejection  of claims 1-4, 6 and 9-22 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/BRANDY S LEE/Primary Examiner, Art Unit 3783